 PEPPERELL MANUFACTURING COMPANY291This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746FederalOffice Building, 167 North Main Street, Memphis, Tennessee 38103,Telephone 534-3161.PepperellManufacturing CompanyandTextileWorkers UnionofAmerica,AFL-CIO, CLC, Petitioner.Case 10-RC-69214.June 13, 1966DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a stipulation- for certification upon consent electionapproved February 16, 1965, an election by secret ballot was con-ducted March 5, 1965, under the direction and supervision of theRegional Director for Region 10 among the employees in the agreedunit.At the conclusion of the election, the parties were furnished atally of ballots which showed that of approximately 2,257 eligiblevoters, 2,192 cast ballots, of which 959 were for, and 1,155 wereagainst, the Petitioner, 69 were challenged, and 9 were void.Thechallenged ballots were not sufficient in number to affect the resultsof the election.Thereafter, the Petitioner filed timely objectionsto conduct affecting the results of the election.In accordance with National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director, conducted aninvestigation and, on May 14, 1965, issued and duly served upon theparties his report on objections in which he found that objection 1raised credibility issues which could be best resolved by record testi-mony at a hearing; and that objections 2, 3, 4, and 5 be overruled. OnJune 7, 1965, the Employer and the Petitioner filed exceptions to theRegional Director's report on objections. The Employer urged that allof the objections be overruled and that a certification of results beissued.The Petitioner did not except to the recommendation for ahearing, but urged that the Board should sustain the remainingobjections and direct a new election.The Board, by Order datedJuly 14, 1965, adopted the Regional Director's recommendation thata hearing be held with respect to objection 1; and deferred disposi-tion of objection 2, 3, 4, and 5.Pursuant to the Board's Order, a hearing was held September 1,1965, before Hearing Officer Scott P. Watson.All parties partici-pated and were given full opportunity to examine and cross-examinewitnesses and to introduce evidence bearing on the issues.On Octo-ber 6, 1965, the Hearing Officer issued and duly served upon the159 NLRB No. 9. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties his report in which he recommended that objection 1 be sus-tained; that the election held March 5, 1965, be set aside; and thata new election be directed.The Employer filed timely exceptions'to the report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all production andmaintenance employees of the Employer at its Lindale, Georgia,plant, including all plant clerical employees, but excluding all officeclericalemployees,professional employees, technical employees,guards, and supervisors as defined in the Act, constitute a unit forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.5.The Board has reviewed the rulings made by the Hearing Offi-cer at the hearing and finds that no prejudicial errors was commit-ted.The rulings are hereby affirmed.The Board has considered theHearing Officer's report, the Employer's' exceptions thereto, theRegional Director's report on objections and the exceptions thereto,and the entire record in the case, and hereby adopts the HearingOfficer's findings and, his conclusion that objection 1 be sustained.The Petitioner's objection 1 relates to alleged threats by super-visors to employees that the Employer would move out the plantmachinery; that it would not bargain with the Union; and, that itwould close down the plant before it would sign a contract.Weadopt the Hearing Officer's recommendation that objection 1 be sus-tained.In addition to the reasons stated by the Hearing Officer forrejecting Employer's argument that these threats were isolated, wealso rely on the overall impact of such conduct when viewed in thelight of the Employer's antiunion campaign, discussedinfra,empha-sizing the inevitability of a strike and the certainty of economic lossto the employees if they chose Petitioner as their collective-bargaining representative. LEECE-NEVILLECOMPANY293The Petitioner's objections 2, 3, 4, and 5 relate to statements bysupervisors and literature distributed by the Employer during theelection campaign.The Regional Director,in overruling these objec-tions, was of the opinion that with respect to objection 2 the Peti-tioner had adequately presented its policy with respect to strike bene-fits, in answer to alleged statements of supervisors,sufficiently forthe employees to evaluate them.We agree.With respect to objec-tions 3, 4, and 5, the Regional Director was of the opinion that theliterature could clearly be evaluated by the employees as partisanelectioneering.We do not agree.Our careful review of the literature persuades us that its centraltheme was the inevitability of a strike if the Union won the electionand collective bargaining were to ensue which would result in certaineconomic loss to the employees.We are of the opinion that theaforementioned threats coupled with the literature we have describedimpaired the freedom of the employees to make, an unfetteredchoice.Accordingly, we shall sustain the Hearing Officer's findingand conclusion with respect to objection 1, and, further, we shallsustain Petitioner's objections 3, 4, and 5.In the circumstances, the Employer has engaged in conduct whichin our view interfered with the employees' free choice in the elec-tion; therefore, we shall set aside the election and direct that a secondelection be conducted.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]Leece-Neville CompanyandCommunications Workers of Amer-ica, AFL-CIO.Cases 10-CA1-633 and 6?46. June 14, 1966DECISION AND ORDEROn March 8, 1966, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices,and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal ofthese allegations of the complaint.Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Decision and the GeneralCounsel filed exceptions and a supporting brief.159 NLRB No. 29.